DREYFUS INVESTMENT FUNDS Dreyfus/The Boston Company Emerging Markets Core Equity Fund 200 Park Avenue New York, New York10166 December 16, 2013 Dear Shareholder: Enclosed are a Notice and a Proxy Statement concerning a Special Meeting of Shareholders of Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the "Fund"), a series of Dreyfus Investment Funds (the "Trust").As a shareholder of the Fund, you are being asked to vote on (i) the engagement of two sub-advisers to manage portions of the Fund's assets, (ii) a "manager of managers" arrangement and (iii) changes to certain of the fundamental investment restrictions of the Fund, as described below. Effective on or about January 31, 2014, the Fund's name will be changed to "Dreyfus Diversified Emerging Markets Fund" and The Dreyfus Corporation ("Dreyfus"), the Fund's investment adviser, will implement changes to the Fund's investment strategy, which are designed to provide exposure to various portfolio managers and investment strategies that focus on investing in equity securities of emerging market issuers.Pursuant to these changes, Dreyfus will allocate the Fund's assets among emerging market equity strategies employed by sub-advisers and other investment companies ("underlying funds").Dreyfus currently intends to allocate the Fund's assets, subject to shareholder approval, to The Boston Company Asset Management, LLC ("TBCAM") and Mellon Capital Management Corporation ("Mellon Capital"), each an affiliate of Dreyfus.If shareholders approve the engagement by Dreyfus of TBCAM and Mellon Capital as sub-advisers to the Fund, Dreyfus currently intends to allocate one-third of the Fund's total assets to TBCAM to be managed by a portfolio management team at TBCAM using a different investment process than the one currently used by the Fund's current portfolio managers who are dual employees of Dreyfus and TBCAM and who would no longer serve as portfolio managers of the Fund, and one-third of the Fund's total assets to Mellon Capital.Dreyfus currently intends to allocate the remaining one-third of the Fund's total assets to one or more underlying funds.These underlying funds may include other funds in the Dreyfus Family of Funds and unaffiliated open-end funds, closed-end funds and exchange-traded funds.Dreyfus would allocate new inflows and outflows of Fund assets to TBCAM, Mellon Capital and the underlying funds in accordance with this allocation methodology, and would rebalance the Fund's portfolio at least quarterly if the amount allocated to a particular investment strategy varies from the normal targeted allocation by 10% or more because of market fluctuations.The Fund normally would invest at least 80% of its net assets, plus any borrowings for investment purposes, in the equity securities (or other instruments with similar economic characteristics) of companies located, organized, or with a majority of assets or business in emerging market countries, including underlying funds that invest in such securities.The Fund's investment objective, which is to seek long-term growth of capital, will not change. In addition, the Fund is seeking shareholder approval to implement a "manager of managers" arrangement whereby Dreyfus would be able to hire and replace affiliated and unaffiliated sub-advisers in the future, without shareholder approval, subject to certain conditions as described in the Proxy Statement. Shareholders of the Fund also will be asked to approve revising the Fund's fundamental investment restrictions pertaining to borrowing, making loans and investing in derivatives and removing the Fund's fundamental investment restriction pertaining to margin. Accordingly, the meeting has been called for the purpose of asking shareholders to approve, with respect to the Fund, (i) a Sub-Investment Advisory Agreement between Dreyfus and TBCAM, (ii) a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, (iii) the implementation of a "manager of managers" arrangement whereby Dreyfus, under certain circumstances, would be able to hire and replace affiliated and unaffiliated sub-advisers without obtaining shareholder approval, and (iv) changes to certain of the fundamental investment restrictions of the Fund.Shareholder approval is not required for the Fund to invest in underlying funds.The Fund will not pay Dreyfus an investment advisory fee or administration fee with respect to any portion of the Fund's assets allocated to investments in underlying funds. After careful review, the Trust's Board of Trustees (the "Board") has approved each of the Proposals set forth in the enclosed Proxy Statement.The Board recommends that you read the enclosed materials carefully and then vote in favor of each Proposal. Your vote is extremely important, no matter how large or small your Fund holdings.By voting promptly, you can help avoid additional costs that are incurred with follow-up letters and calls. To vote, you may use any of the following methods: ·
